                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 MEDICAL PROTECTIVE COMPANY                                                                  Plaintiff

 v.                                                           Civil Action No. 3:20-CV-763-RGJ

 COREY A. KELLEY &                                                                      Defendants
 TERRA M. WILSON

                                            * * * * *

                          MEMORANDUM OPINION AND ORDER

       The Court issued a sua sponte order requesting briefing on the exercise of discretionary

jurisdiction under the Declaratory Judgment Act. [DE 8]. The parties filed the requested briefs

and responses. [DE 9; DE 11; DE 12; DE 13]. The matter is ripe. For the reasons below, the

Court will exercise its discretionary jurisdiction to entertain this declaratory judgment.

                                      I.     BACKGROUND

       The Cleanse Clinic (“Clinic”) is a drug-treatment center in Louisville, KY. [DE 9-1 at

128]. Corey Kelley (“Kelley”) worked at the Clinic as a drug counselor. Id. at 127. In 2018,

Kelley began treating Terra Wilson (“Wilson”). During the time he was her counselor, Kelley

“engaged in sexual interaction, sexually harassed, sexual assaulted, battered and induced sexual

acts” against Wilson. Id. at 129. Wilson sued in Jefferson Circuit Court (“Kentucky suit”) against

the Clinic, the Clinic’s owner, Dr. Asad Ismail, Kelley, “Nicole,” and unknown employees. Id. at

126-27. Wilson asserts that Kelley “engaged in intentional misconduct – namely sexual abuse,

emotional abuse, exploitation, sexual assault and battery, sexual harassment, false imprisonment,

invasion of privacy, intentional infliction of emotional distress, wanton and reckless conduct, lack

of consent, and fraud.” Id. at 111.




                                                  1
        The Clinic held a professional negligence policy (“Policy”) from the Medical Protective

Company (“MedPro”) for the period at issue. Id. at 110-12. MedPro undertook the Clinic’s and

Kelley’s defense under a reservation of rights. Id. at 112. MedPro then brought this action, seeking

a declaratory judgment that the Kentucky suit cannot support liability for MedPro under the Policy.

[DE 1]. MedPro asserts that “there is no coverage for Kelley’s alleged misconduct as it does not

constitute ‘professional services’” under the Policy “and /or that coverage is excluded because it

constitutes a ‘criminal act, willful tort or sexual act.’” [DE 9-1 at 112].

                                         II.     DISCUSSION

        Under the Declaratory Judgment Act, a federal court “may declare the rights and other

legal relations of any interested party seeking such declaration.” 28 U.S.C. § 2201(a).1 While the

Act authorizes district courts to exercise jurisdiction, it does not mandate or impose a duty to do

so. Bituminous Cas. Corp. v. J & L Lumber Co., Inc., 373 F.3d 807, 812 (6th Cir. 2004). The Act

grants the “federal courts unique and substantial discretion in deciding whether to declare the rights

of litigants.” Wilton v. Seven Falls Co., 515 U.S. 277, 286 (1995).            This court considers five

factors (“Grand Trunk factors”) to determine whether the exercise of Declaratory Judgment Act

jurisdiction is appropriate. Grand Trunk W.R.R. Co. v. Consol. Rail Co., 746 F.2d 323, 326 (6th

Cir. 1984) (internal quotation marks omitted). Although the Court must balance the five factors,

the Sixth Circuit has never clarified the relative weights of the factors. Id. at 326.




1
   The Act does not provide an independent basis for subject matter jurisdiction. Wilton v. Seven Falls Co.,
515 U.S. 277, 286-87 (1995); Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667, 671 (1950). Thus, an
action brought under the Declaratory Judgment Act must invoke an independent basis for federal
jurisdiction. Here, the independent basis for subject matter jurisdiction is diversity.

                                                     2
1.      Whether the declaratory action would settle the controversy and clarify the legal
        relations

        The first two Grand Trunk factors assess “(1) whether the declaratory action would settle

the controversy” and “(2) whether the declaratory action would serve a useful purpose in clarifying

the legal relations in issue.” Grand Trunk, 746 F.2d at 326. Because “it is almost always the case

that if a declaratory judgment will settle the controversy, . . . it will clarify the legal relations in

issue,” the inquiries required by these two factors often overlap substantially. United Specialty

Ins. Co. v. Cole’s Place, Inc., 936 F.3d 386, 397 (6th Cir. 2019) (citing Scottsdale Ins. Co. v.

Flowers, 513 F.3d 546, 557 (6th Cir. 2008); Bituminous, 373 F.3d at 814; and Northland Ins. Co.

v. Stewart Title Guar. Co., 327 F.3d 448, 454 (6th Cir. 2003)).

        There are two lines of cases in the Sixth Circuit. United Specialty Ins. Co. v. Cole’s Place,

Inc., No. 3:17-CV-00326-TBR, 2018 WL 1914731, at *4 (W.D. Ky. Apr. 23, 2018), aff’d, 936

F.3d 386 (6th Cir. 2019) (citing Flowers, 513 F.3d at 555). “One line of cases approved of

declaratory actions because they can ‘settle the insurance coverage controversy,’ while a second

line of cases disapproved of declaratory actions because while they ‘might clarify the legal

relationship between the insurer and the insured, they do not settle the ultimate controversy.’” Id.

(quoting Flowers, 513 F.3d at 555).

        MedPro argues that “[t]he coverage issues raised herein are the purely legal issues of

whether MedPro has a duty to defend and/or indemnify Kelley and/or pay Wilson for her claims

against Kelley in” the Kentucky action. [DE 9 at 115]. Citing no legal authority, Kelley counters:

        In pertinent part, Terra Wilson has brought negligence and vicarious liability claims
        summarily based in the theories of negligent hiring, training, supervision, and
        retention of Kelley. Because of the nature of Terra Wilson’s First Amended
        Complaint, this Court will be asked to make declarations of Policy terms that would
        likely affect the course of litigation of the State Court Action – e.g. whether Kelley
        acted “negligently”, “within the scope of his duties”, or whether Kelley provided
        “professional services”. These substantive definitions, and their application, are

                                                   3
       currently being explored through discovery and any Policy declaration will
       unavoidably have ramifications for all parties of the State Court Action. So while a
       declaration would certainly be able to clarify the legal relations between MedPro
       and Kelley, it could not do so without also reverberating through the factual issues
       of the State Court Action, thereby reaching beyond a simple policy interpretation
       and ultimately affecting the merits and outcomes of the State Court Action.

[DE 11 at 156].

       In a one-page response, Wilson asserts:

       It seems that MedPro’s argument filed in both their initial brief in response to
       court’s January 8, 2021 Sua Sponte Order [Document 9] and MedPro’s argument
       filed in their Omnibus Response to defendants’ briefs on the exercise of jurisdiction
       [Document 12] fails to address the First Amended Complaint filed by Terra Wilson
       on or about December 10, 2020 in Jefferson Circuit Court, Division Five (See
       attached - First Amended Complaint) which clarifies her claims and adds a new
       Defendant Nicole Dozsa. Of further procedural note, should this Court retain
       jurisdiction of this matter, this pleading is not yet before this Court and would
       presumably require MedPro to file a Second Amended Complaint in the
       Declaratory Judgment Action.

       In duty-to-defend cases, “a court should determine at the outset of litigation whether an

insurance company has a duty to defend its insured by comparing the allegations in the underlying

complaint with the terms of the insurance policy.” Westfield Ins. Co. v. Tech Dry, Inc., 336 F.3d

503, 507 (6th Cir. 2003) (applying Kentucky law) (emphasis added). “The interpretation of an

insurance contract is a matter of law.” Id. (citing Stone v. Ky. Farm Bureau Mut. Ins. Co., 34

S.W.3d 809, 810 (Ky. App. 2000)). “The duty to indemnify is narrower than the duty to defend

because it only arises when there is an actual basis for the insured’s liability to a third party.”

Travelers Prop. Cas. Co. of Am. v. Hillerich & Bradsby Co., 598 F.3d 257, 269 (6th Cir. 2010).

“If there is no duty to defend, then there is no duty to indemnify because the duty to defend is

broader.” Nautilus Ins. Co. v. Structure Builders & Riggers Mach. Moving Div., LLC, 784 F. Supp.

2d 767, 771 (E.D. Ky. 2011).




                                                 4
       The Court agrees with MedPro. Determining whether MedPro has a duty to defend or

indemnify is a purely legal question. See Westfield Ins. Co. v. B.H. Green & Son, Inc., No. 5:11-

CV-10, 2011 WL 13210095, at *2 (W.D. Ky. Oct. 17, 2011) (“This declaratory judgment action

seeks a determination of whether Westfield has a duty to defend B.H Green and whether the

insurance policies at issue provide coverage or benefits to B.H. Green. This is a purely legal

question that will be resolved by examining the Lyon Circuit Court complaint and the insurance

contracts”). In addition, this declaratory judgment action will “settle the controversy,” as it

resolves the dispute between the insurer and insured over who will pay for the state-court litigation.

See, e.g., W. World Ins. Co. v. Hoey, 773 F.3d 755, 760–61 (6th Cir. 2014). The first two factors

therefore support jurisdiction.

2.     Whether the declaratory remedy is used merely for the purpose of procedural
       fencing or to provide an arena for a race for res judicata

       The third factor considers “whether the use of the declaratory judgment action is motivated

by ‘procedural fencing’ or [is] likely to create a race for res judicata.” Flowers, 513 F.3d at 558.

The Sixth Circuit seldom finds procedural fencing if the declaratory-plaintiff filed after the start

of litigation in state court. Cole’s Place, 936 F.3d at 399. The Kentucky suit was filed in

September 2020. [DE 9-1]. This action was filed two months later. [DE 1]. Both parties agree,

as does the Court, that this factor supports jurisdiction. [DE 9 at 118; DE 11 at 157].

3.     Whether the use of a declaratory action would increase friction between federal
       and state courts and improperly encroach upon state jurisdiction

       The fourth Grand Trunk factor addresses “whether accepting jurisdiction would increase

friction between federal and state courts” and is broken into three sub-parts. Flowers, 513 F.3d at

559. The first sub-part “focuses on whether the state court’s resolution of the factual issues in the

case is necessary for the district court’s resolution of the declaratory judgment action.” Flowers,



                                                  5
513 F.3d at 560. Kelley asserts that “a declaratory judgment on MedPro’s duties pursuant to the

Policy would likely have substantive repercussions in the State Court Action.” [DE 11 at 158].

But, as discussed above, determining whether MedPro has a duty to defend and indemnify is a

purely legal one based on the allegations in the complaint in the Kentucky action. As a result, the

Court’s ruling on the limited issue of coverage will not have “substantive repercussions” in the

Kentucky action. See Pennsylvania Nat. Mut. Cas. Ins. Co. v. HVAC, Inc., 679 F. Supp. 2d 863,

870 (E.D. Tenn. 2009) (“None of the factual issues necessary to resolve the state court action will

be important or necessary to the Court in determining the coverage issue; accordingly, resolution

of the declaratory judgment action does not depend on any factual issue in the underlying case,

and this sub-factor weighs in favor of exercising jurisdiction”). The first sub-factor therefore

supports jurisdiction.

        a. Whether the State Trial Court is in a Better Position to Evaluate Those Factual Issues
           than is the Federal Court.

        The second sub-part examines “which court, federal or state, is in a better position to

resolve the issues in the declaratory action.” Flowers, 513 F.3d at 560. The Sixth Circuit has

“found that ‘issues of insurance contract interpretation are questions of state law with which the

Kentucky state courts are more familiar and, therefore, better able to resolve.’” Id. at 561 (quoting

Travelers Indem. Co. v Bowling Green Prof. Assoc., 495 F.3d 266, 273 (6th Cir. 2007)). The

questions that arise here do not, however, involve novel issues of Kentucky law. See Cole’s Place,

2018 WL 1914731 at *8. Moreover, neither the obligation to defend nor the scope of the Policy

is before the state court. See Flowers, 513 F.3d at 561 (“[W]hen an insurance company is not a

party to the state court action, and neither the scope of insurance coverage nor the obligation to

defend is before the state court . . . a decision by the district court on these issues would not offend




                                                   6
principles of comity”). The second sub-factor therefore is neutral and does not weigh heavily in

the balance.

       b. Whether There is a Close Nexus Between Underlying Factual and Legal Issues and
          State Law and/or Public Policy, or Whether Federal Common or Statutory Law Dictates
          a Resolution of the Declaratory-Judgment Action.

       The third sub-part “focuses on whether the issue in this federal action implicates important

state policies and is, thus, more appropriately considered in state court.” Flowers, 513 F.3d at 561.

Kentucky state courts are “more familiar and, therefore, better able to resolve” interpretation of

insurance contracts. Id. Even when the state law is not difficult to apply, the Sixth Circuit has

usually found “that the interpretation of insurance contracts is closely entwined with state public

policy.” Cole’s Place, Inc., 936 F.3d at 401, citing e.g., Flowers, 513 F.3d at 561 and Travelers,

495 F.3d at 273. Because this action involves an interpretation of a Kentucky insurance contract,

the third sub-part counsels against jurisdiction.

4.     Whether there is an alternative remedy which is better or more effective

       The fifth and final factor asks “whether there is an alternative remedy which is better or

more effective” than federal declaratory relief. Grand Trunk, 746 F.2d at 326. Kentucky law

provides a declaration of rights procedure, under KRS § 418.040. Mass. Bay Ins. Co. v. Christian

Funeral Dirs., Inc., No. 18-5267, 2018 WL 6787945, at *8 (6th Cir. Dec. 26, 2018). The Sixth

Circuit has held that, “[i]n many ways, this alternative would have been better.” Flowers, 513

F.3d at 562. Specifically,“[t]he Kentucky courts are in a superior position to resolve undecided

questions of state law,” and “Kentucky courts might also have been able to combine the two actions

so that all issues could be resolved by the same judge.” Id. For these reasons, overall, the fifth

Grand Trunk factor weighs against exercising jurisdiction.




                                                    7
5.     Balancing the Grand Trunk factors

       As noted above, the Sixth Circuit has never suggested the relative weight of the factors;

instead, “[t]he relative weight of the underlying considerations of efficiency, fairness, and

federalism will depend on facts of the case.” Cole’s Place, 936 F.3d at 396 (citing Hoey, 773 F.3d

at 759). Further,“[t]he essential question is always whether [the court] has taken a good look at

the issue and engaged in a reasoned analysis of whether issuing a declaration would be useful and

fair.” Id. (citing Hoey, 773 F.3d at 759) (citation omitted). Having evaluated the factors, the first

three factors support exercising jurisdiction, as does one of the sub-parts of the fourth factor.

Because of the importance of these factors and the well-established law on these legal issues, the

exercise of the Court’s discretionary jurisdiction is appropriate.

                                         III.    CONCLUSION

       Having thus considered the parties’ filings and the applicable law, and being otherwise

sufficiently advised, the Court HEREBY ORDERS AS FOLLOWS:

       (1) The Court finds that the exercise of its jurisdiction over this declaratory judgment

           action under 28 U.S.C § 2201 is proper.




                                                                     July 15, 2021




                                                  8
